 Case 1:19-cr-00029-RPK Document 92 Filed 10/20/20 Page 1 of 2 PageID #: 741




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------x
USA,

                          Plaintiff,
                                                                        ORDER
                 -against-                                           19-cr-29 (RPK)

ALONZO SHIPP,

                           Defendant.
----------------------------------------------------x
RACHEL P. KOVNER, United States District Judge:

        This order denies defendant Alonzo Shipp’s motion to compel at ECF No. 74. The United

States has charged Alonzo Shipp with violating 18 U.S.C. § 922(g)(1). At trial, the government

plans to introduce statements from an individual allegedly shot by the defendant (the “declarant”).

Gov’t’s Mot. in Lim. at 1 (Dkt. #72). The government has disclosed some information to the

defense about the declarant, but the defense protests that these disclosures are insufficient under

Giglio v. United States, 405 U.S. 150 (1972). On October 6, 2020, the defense requested that this

Court compel additional disclosures. Def.’s Mot. to Compel at 1 (Dkt. #74). Specifically, the

defense sought:

        (1)   Plea minutes for specific prior convictions for the declarant;
        (2)   Judgments/disposition sheets for specific prior convictions for the declarant;
        (3)   An official criminal history report for the declarant;
        (4)   Whether prior arrests were sealed in exchange for cooperation with law enforcement;
        (5)   The portion of a pre-sentence report that describes the declarant’ criminal history;
        (6)   Notes and reports of interviews with the declarant about the shooting;
        (7)   Any social media or other public statements made by the declarant about the shooting.

Id. at 1-3.

        The first three requests are denied because the government has represented that it has

produced, or is seeking to produce, the materials in question. The defense has notified the Court

that the government has now provided the declarant’s criminal history. Def.’s Ltr. at 4 (Oct. 18,

                                                        1
 Case 1:19-cr-00029-RPK Document 92 Filed 10/20/20 Page 2 of 2 PageID #: 742




2020) (Dkt. #90). The government further states that while the plea minutes, judgment, and

disposition sheets are public documents that the government does not have in its possession, it

“will attempt to acquire these documents in advance of trial and if successful the government will

produce them to the defendant.” Gov’t Ltr. at 1 (Oct. 13, 2020) (Dkt. #82).

         The sixth request is also denied, because the government has represented that it “will

produce any additional reports and notes” of interviews with the declarant “when it produces all

3500 material two weeks in advance of trial.” Id. at 3.

         The fourth, fifth, and seventh requests are denied because the government has represented

that it has no information responsive to these requests. Ibid. The government’s disclosure

obligations “extend[] only to material evidence . . . that is known to the prosecutor.” United States

v. Avellino, 136 F.3d 249, 255 (2d Cir. 1998). The government has represented that it has no such

evidence, and I rely on that representation. See, e.g., United States v. Weigand, No. 20-CR-188

(JSR), 2020 WL 5105481, at *13 (S.D.N.Y. Aug. 31, 2020), as corrected (Sept. 2, 2020).

         The defense shall file its response to the government’s motion seeking to restrict

impeachment of the declarant on or before October 23, 2020. The government shall submit its

reply, if any, on or before October 28, 2020.

         SO ORDERED.

                                                 /s/ Rachel Kovner
                                                RACHEL P. KOVNER
                                                United States District Judge

Dated:          October 20, 2020
                Brooklyn, New York




                                                   2
